Per Curiam.

Upon review of the record, we concur in the board’s findings of misconduct. However, we find respondent’s misconduct in the administration of this decedent’s estate deserving of a more severe sanction than the board recommended. Moreover, we agree with relator that three years is too long for this estate to wait for restitution from respondent, who apparently possesses assets from which he could satisfy the judgment against him. Therefore, we order that respondent be suspended from the practice of law in Ohio for a period of two years; however, we suspend imposition of the second year of this *722suspension period on the condition respondent make full restitution, including interest assessed at the legal rate, in accordance with the probate court’s June 10, 1994 settlement order by the end of the first year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Wright, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas and Resnick, JJ., dissent.